*150
By the Court.

Lumpkin, J.
delivering the opinion.
There are two objections to the order granted by the Court, in this case:
First: It is too vague and general. It specifies no particular property which is to be sold for the purpose of raising money to pay taxes. Under this indefinite authority, the receiver might sacrifice the most valuable real estate in the city of, Columbus, to raise funds to pay taxes upon other real estate in Arkansas and elsewhere. The money had best be obtained otherwise, if possible. And if property must be sold for this purpose, let it be designated in the order.
Our second objection to the order is, that it is not founded upon sufficient proof. The receiver makes the application upon the bare statement of the complainant in the creditor’s bill, and who is the solicitor of the receiver in the prosecution of the suit.
We hold that the evidence is too uncertain and unsatisfactory to warrant the order.. It is set out in the bill of exceptions, that the statement upon which the order was granted, was not controverted or denied. Dixon as administrator of McDougald, was present resisting the order. And the onus was upon the party applying, to show by competent testimony, the necessity for passing the order.
Judgment reversed.